                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

EZEQUIEL OLIVARES ABARCA,
individually and on behalf of all those similarly
situated; ALFREDO ALESNAJR., individually                             8:14CV319
and on behalf of all those similarly situated;
DAVID CAGLE, individually and on behalf of
all those similarly situated; STEPHEN L.                                ORDER
DAVIS, individually and on behalf of all those
similarly situated; FRANK EADS, individually
and on behalf of all those similarly situated;
and KENNETH J. SURMAN, individually and
on behalf of all those similarly situated;

                       Plaintiffs,

        vs.

WERNER ENTERPRISES, INC., DOES 1-
100, inclusive; and DRIVERS
MANAGEMENT, LLC,

                       Defendants.

WILLIAM SMITH, on behalf of himself, all
others similarly situated, and on behalf of the                       8:15CV287
general public;

                       Plaintiff,                                       ORDER

        vs.

WERNER ENTERPRISES, INC., a
corporation; and DOES 1-100, inclusive;

                       Defendants.

       William D. Turley is listed as counsel of record for the Plaintiffs. The court records show
the Office of the Clerk of Court sent a notice on October 8, 2019, (Filing No. 267 in 8:14cv319
and Filing No. 173 in 8:15cv287) to William D. Turley by electronic filing. The notice directed
the attorney to pay the 2019/2020 attorney assessment fee, as required by NEGenR 1.7(h), within
thirty days. As of the close of business on November 21, 2019, the attorney had not complied with
the request set forth in the notice from the Office of the Clerk. On November 22, 2019, the court
directed the attorney to pay the assessment or show cause why he could not comply with the rules
of the court by December 5, 2019, (Filing No. 268 in 8:14cv319 and Filing No. 174 in 8:15cv287).
William D. Turley did not respond to the court’s order. Accordingly,


       IT IS ORDERED: William D. Turely is stricken as an attorney of record for the Plaintiffs.
Said attorney may apply to be readmitted as an attorney of record only after paying the 2019/2020
attorney assessment fee, as required by NEGenR 1.7(h).


       Dated this 9th day of December, 2019.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
